DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Ex Party Quayle) is in response to the application as originally filed on 03/27/2020. The pending claims 1-16 are allowed except for the objection to claims 6 and 4 for minor informality as indicated below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence is the initialed copy of the IDS.

Drawings
The drawings were received on 03/27/2020.  These drawings are approved by the Examiner.

Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  
the first PDSCH transmission includes a lowest resource block among resource blocks allocated to the first PDSCH transmission and the second PDSCH transmission, in claims 6 and  14 reads as if the first PDSCH having a lowest resource block of itself, the first PDSCH transmission. Shouldn’t claims 6 and 14 be amended to read as--- wherein the first PDSCH transmission includes a lowest resource block among resource blocks allocated to the second PDSCH transmission---.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6, 8-13 and 15-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed subject matters in claims 1-16 are allowable because the arts of record fail to teach or fairly suggest the claimed: 
A method by a user equipment (UE) in a wireless communication system (see figure 15 for UE communication system), the method comprising:
receiving a first physical downlink shared channel (PDSCH) transmission and a second PDSCH transmission that are associated with a first transmission configuration indicator (TCI) state and a second TCI state, respectively, carry a same transport block (TB) (see par. [0009], [0120]);

identifying, corresponding to the same transport block, a first low-density parity-check (LDPC) base graph for the first TBS transmission based on the determined first TBS and a second LDPC base graph for the second TBS transmission based on the second TBS (figure 9 and par. [0114], [0115], [0123], [0152], [0166]-[0167]), as in claim 1.
A user equipment (UE) in a wireless communication system (see figure 15), the UE comprising:
a transceiver (15-00); and
at least one processor coupled with the transceiver and configured to:
receive a first physical downlink shared channel (PDSCH) transmission and a second PDSCH transmission that are associated with a first transmission configuration indicator (TCI) state and a second TCI state, respectively, carry a same transport block (TB) (see par. [0009], [0120]);
determine a first transport block size (TBS) of the first PDSCH transmission, wherein the determined first TBS is applied to a second TBS of the second PDSCH transmission (see [0112] and [0120]); and
identify, corresponding to the same transport block, a first low-density parity-check (LDPC) base graph for the first TBS transmission based on the determined first TBS and a second LDPC base graph for the second TBS transmission based on the second TBS (figure 9 and par. [0114], [0115], [0123], [0152], [0166]-[0167]), as in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US patent publication numbers 2020/0245272-A1 (date not good) and 2020/0267747-A1 2020/0358557-A1 (same inventive entity) published to HONG et al. Nammi and Park et al.  respectively and non-patent publication, “5G-NR DL-SCH LDPC Channel Coding Base Graph selection and Coding Procedure” to Naveen Chelikani disclose a MIMO communication system transmitting and receiving physical downlink shared channel, transport block data and detecting the received transport data block according to the low density parity check base graphs.
The above cited references and the once cited by the Applicant fail to teach or fairly suggest in combinations of the claimed “identify, corresponding to the same transport block, a first low-density parity-check (LDPC) base graph for the first TBS transmission based on the determined first TBS and a second LDPC base graph for the second TBS transmission based on the second TBS (figure 9 and par. [0114], [0115], [0123], [0152], [0166]-[0167]), wherein the a first transport block size (TBS) of the first PDSCH transmission is determined and the determined first TBS is applied to a second TBS of the second PDSCH transmission and the first and second PDSCH carry the same transport block (see [0112] and [0120])”, as claimed in claims 1 and 9 and as disclosed.

This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633